Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-8, 13-16, 18-19, and 23-25, in the reply filed on November 15, 2022 is acknowledged. Claims 29-32, 34-45, and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1-8, 13-16, 18-19, 23-25, and new claims 44-52 are pending in the instant application and are under consideration in the instant office action.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application claims benefit to U.S. Provisional Application No. 62/944,082, filed December 12, 2019. Claims 1-8, 13-19, 23-25, and 44-52 are given an earliest effective filing date of December 12, 2019.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 24, 2021 and November 15, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 13-16, 18-19, 23-25, and new claims 44-52 are rejected under 35 U.S.C. 103 as being unpatentable over Jansson US patent 10,385,135 (instant PTO-892) in view of Wang et al., 2015 (IDS).
Jansson discloses an exemplary anti-CD3 antibody comprising VH of SEQ ID NO: 20 (which includes HCDR1-3 of instant SEQ ID NOs: 1-3) and VL of SEQ ID NO: 21 (which includes LCDR1-3 of instant SEQ ID NOs: 4-6) (column 12, ln 3-6); VH of SEQ ID NO: 20 and VL of SEQ ID NO: 21 also meets the limitation of the amino acid sequences of VH and VL of claim 23 (SEQ ID NO: 7 and SEQ ID NO: 8, respectively). Jansson also teaches that istuximab is comprised of VH SEQ ID NO: 20 and VL of SEQ ID NO: 21 (column 12, ln 3-4), which reads on claim 24.  
Instant claim 44 recites the full-length sequence of the heavy chain and light chain of the anti-CD39 antibody of instant claims 1 and 23; these sequences include the VH/VL pair of Jansson (SEQ ID NOs: 20 and 21, respectively). It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide the majority of the contact residues for the binding of the antibody to its target epitope, as evidenced by Almagro & Fransson, see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1 (PTO-892). Therefore, since the heavy and light chains of the instant claims are comprised of the same six CDRs of Jansson as well as the same VH and VL, it would have been obvious to one skilled in the art that the antibody of the instant claims is not patentably distinct from the anti-CD38 antibody of Jansson, because the sequences of the variable regions of Jansson and the instant claims are identical.
Jansson teaches that the amount of pharmaceutically acceptable carriers in the pharmaceutical composition may be determined experimentally based on the activities of the carriers and the desired characteristics of the formulation, such as stability (column 16, ln 27-31). The pharmaceutical composition of Jansson comprises from about 5 mg/ml to about 180 mg/ml of anti-CD38 antibody (column 7, ln 47-55). The formulation comprises a stabilizer, histidine buffer, a surfactant as well as hyalurodinase (an agent to increase tissue permeability) (column 10, ln 27-29) and an antioxidant (e.g., methionine) at a pH of about 5.5 (column 2, ln 13-28). 
Jansson teaches a liquid formulation comprising (see Jansson claims 4-7):
a. An anti-CD38 antibody at concentrations of 120 mg/ml (i.e. 1800 mg/15 ml of Jansson claim 1) (vs instantly recited at least 100 mg); which teaches the concentration range of instant claim 1 and 19)
b. Histidine buffer at concentration 5-50 mM (vs instantly recited 9 mM); which teaches the buffer requirements of instant claims 1, 7-8 and 19
c. Sorbitol at concentration of 50-400 mM (i.e. 0.91-7.28%); which reads on the alternative stabilizer sugar sucrose and concentrations of instant claims 1, 15-16, 19 and 49
d. Polysorbate-20 at concentration 0.01-0.1% (vs instantly recited 0.04% 
polysorbate 80 of claim 48); which reads on the surfactants poloxamer 188 of claims 1, 5-6 and 19 and surfactants polysorbate 80 and concentration range of claims 47-49
e. Methionine at concentration 0.1-2.5 mg/ml, pH 5.5-5.6 (vs pH 6.2-6.3 of instant claims 18-19); methionine not included in instant formulation 

The instant claims use the open language “comprising”, which allow for the addition of other excipients (e.g., methionine) and an agent to increase tissue permeability (e.g., hyaluronidase), as taught by Jansson. Jansson also teaches exemplary amino acids histidine, arginine, and lysine (column 15, ln 46-47), exemplary surfactants poloxamer 188 and polysorbate 80 (column 15, ln 50-52), and the stabilizer sucrose (column 16, ln 4-7).  
Regarding claims 5-6, Jansson teaches poloxamer 188 as a surfactant for the CD38 antibody (column 15, ln 50-52).
With respect to claims 7-8, Jansson teaches histidine at a concentration from about 5 mM to about 15 mM (column 2, ln 21-22).
With regard to claims 13-14, Jansson teaches an anti-CD38 antibody concentration of about 5 mg/ml to about 180 mg/ml of anti-CD38 antibody (column 7, ln 47-55).
Regarding claims 15-16, Jansson teaches exemplary saccharides that can be used in the formulation, including sucrose (column 16, ln 4-7); the sucrose concentration is about 50 mM to about 500 mM (column 20, ln 1-3), which reads on 2% sucrose (e.g., 58.4 mM sucrose), the limitation of claim 16.
With respect to claims 46-49, Jansson teaches a formulation for anti-CD38 antibody with amino acids histidine and lysine (column 15, ln 46-47), the surfactant polysorbate 80 (column 15, ln 50-52), and the stabilizer sucrose (column 16, ln 4-7).
Jansson teaches that a unit dosage (column 26, 6-7) sterile formulation of the anti-CD38 antibody (column 24, ln 6-8) is provided in a container, including a vial, a cartridge, a syringe, a prefilled syringe, or a disposable pen (column 26, ln 6-9), as in instant claims 25 and 51.  Subcutaneous administration of the antibody formulation may be accomplished using a device such as a syringe, a prefilled syringe, or an infusion pump (column 26, ln 27-31as in instant claims 50 and 52. 
Jansson does not explicitly teach a viscosity reducing agent or a viscosity of at most 25 mPa·s or < 14 mPa·s at 20 °C, as required by claims 1 and 19, respectively.
Wang teaches that the formulation and delivery of monoclonal antibodies are challenging because of their large size and complex structure (pg 4478, column 1, ln 6-7). Subcutaneous delivery, compared to intravenous delivery, is more restricted because of the complicated solution properties (e.g., solubility, aggregation, and viscosity) of monoclonal antibodies at high concentrations above 100 mg/ml (pg 4478, column 1, ln 12-16). Sugars such as sucrose are used as stabilizers in antibody formulations (pg 4479, column, 1, ln 10-11). Amino acids such as arginine are used as stabilizers to increase solubility, reduce aggregation, decrease viscosity, and enhance stability (pg 4479, column 1, ln 17-19). Wang teaches the use of amino acid salts (e.g., ArgHcl, LysHCl, and HisHCl) for the reduction of viscosity of high IgG concentration formulations. 
Using two different IgG molecules, Wang teaches that arginine, lysine, and histidine salts can decrease viscosity of high antibody concentration solutions by 4-7 mPa·s (30-40%) for one IgG and 13-21 mPa·s (50-80%) for another IgG (pg 4481, column 1, ln 7-11 and see Figure 3), as in instant claims 1-4, 7-9. The viscosity of the resulting antibody/amino acid salt formulations was less than 20 mPa·s (see Figure 3), as in instant claim 1. The extent of the decrease in viscosity was greater for these amino acids than other non-salt amino acids and hydrophilic amino acids (pg 4481, column 1, ln 16-20). Note that the units of the Wang reference are in centipoise (cP), but for this action, the units have been converted to mPa·s (1 cP = 1 mPa·s).
Wang teaches antibody formulations comprising increasing concentrations of ArgHCl and LysHCl and the relationship between amino acid salt concentration and viscosity. For example, the concentration of ArgHCl associated with the maximum reduction in viscosity is 150 mM, but reductions in viscosity are associated with 50 mM and 100 mM ArgHCl as well (see figure 2) as in instant claims 2-4. Similar results have been demonstrated for 150 mM LysHCl (pg 4481, column 1, ln 7-11). The liquid formulations are also comprised of 20 mM HisHCl at pH 6.0 (pg 4480, column 2, ln 18-19).
As Wang teaches, it is well known in the art that high concentration antibody formulations are challenging due to their propensity to aggregate. Those in the art have attempted to modify antibody formulations to decrease their viscosity and improve antibody subcutaneous delivery. The formulation of Jansson includes hyaluronidase to improve antibody stability and delivery; hyaluronidase is known to increase tissue permeability (column 10, ln 27-29). Alternatively, Wang teaches modification of the formulation with different excipients.
Wang teaches arginine salts (50-155 mM ArgHCl) and lysine salts (150 mM LysHCl) for decreasing the viscosity of high concentration antibody formulations; this concentration of arginine and lysine overlaps with that of Arg-Cl and Lys-Ac of instant claims 2-4 and 46, respectively.

Therefore, it would be expected that providing the antibody/formulation of Jansson in the formulation of Wang would provide a formulation with a viscosity of < 25 mPa·s or < 14 mPa·s, as recited by instant claims 1 and 19, respectively. Viscosity in Wang is measured at 25 °C, and although this temperature is greater than the 20 °C recited by the instant claims and thus would be expected to have a lower viscosity (as viscosity reduces with increasing temperature), the viscosities of the antibody samples (200 or 165 mg/ml antibody) with viscosity-reducing agents HisHCl, ArgHCl, and LysHCL are < 14 mPa·s for IgG 1 and < 8 mPa·s for IgG 2, respectively, which are much less than the 25 mPa·s of instant claim 1 and the 14 mPa·s of instant claim 19 (see Wang figure 3).
As packaging and subcutaneous delivery of antibodies were well known in the art at the time the invention it was made, it would have been obvious to the ordinary artisan to deliver an antibody formulation of Jansson that is modified with the viscosity reducing agent of Wang using a device taught by Jansson because such delivery devices were already known to be effective modes of administration for subcutaneous delivery of monoclonal antibody, more specifically an anti-CD38 antibody.
Based on the combination of these references, it would have been obvious to one of ordinary skill in the art to adapt the antibody formulation of Jansson to include the amino acid salts of Wang as a viscosity reducer, because arginine, histidine, and lysine were already known in the art at the time the invention was made to reduce the viscosity of high concentration monoclonal antibody formulations. A person of ordinary skill in the art would have been motivated to combine formulation modalities known to be useful for the same conditions, and would have expected the combination therapy to be at least as good as either formulation alone (see MPEP §2144.06).
The determination of pH and specific combinations of common components in the instant composition, including the buffer, surfactant, and stabilizer concentrations, requires only routine experimentation for one of ordinary skill in the art.  The Court has stated that generally such differences amount to mere optimization and will not support patentability unless there is evidence indicating the claimed feature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

The instant formulation comprises components that are routinely used and are at concentrations that are typical of those routinely used in the art for preparation of liquid pharmaceutical antibody formulations. The art teaches a concentration that falls squarely within the claimed range, and there is no evidence of criticality for the concentration of the excipients in the instant specification. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to select the recited carriers, excipients, surfactants, and stabilizers of Jansson and Wang and adjust their concentrations as needed to produce a stable pharmaceutical formulation of the anti-CD38 antibody of Jansson. One of ordinary skill in the art at the time the invention was made would have been motivated to do so, in view of the art-recognized need to optimize formulations of therapeutic antibodies, and have a reasonable expectation of success, based on the knowledge and skill in the art and in view of the routine nature of the experimentation involved. This is because antibodies used in humans for subcutaneous delivery should be formulated to reduce antibody aggregation and viscosity. 
Therefore, given that combination of the claimed components has been previously described, without specific evidence in the specification that the indicated concentrations and pH are critical to the formulation, the identification of these properties do not render the subject matter patentable.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER BENAVIDES whose telephone number is 571-272-0545. The examiner can normally be reached M-F 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jeffrey Stucker can be reached on 571-272-9111. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A BENAVIDES/
Patent examiner, AU 1649





/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649